Title: To George Washington from Major General John Sullivan, 10 July 1779
From: Sullivan, John
To: Washington, George


        
          Dear General
          Wyoming [Pa.] July 10th 1779
        
        I was Last Evening honored with Yr Excellencys favors of the first & 5th of July Inclosing a Copy of Yr Excys favor of the 21 June & Copy of a Letter from Montreal The first of these Seems to Censure both the proceedure & the order given to General Clinton but I am Certain had Yr Excy been upon the Spot & as well Acquainted with the facts as I am, You would have Acted the Same part that I have done. I thought my former Letters had fully Shown that I was So far from having a prospect of Supplying General Clintons Detachment with provisions that I have not Even now the most Distant prospect of keeping that part of the Army which is with me from Starving Long Enough to Compleat the Expedition. This I Early foresaw & Endeavored to Guard against—Notwithstanding the flattering Accounts given by those Employed by Quarter Masters & Commissaries which they are fond of giving when near Your person I can Claim a right as Commandg ⟨officer of the army⟩ & one whose Business it is to State ⟨facts as they are, to have some credence given to⟩ my Accounts. ⟨I shall therefore proceed to state a number of facts—I was taught to believe that 200 boats would be ready to receive and bring up the stores by the 25th of May, and was assured by the commissary that a sufficiency of provisions would be ready to transport to this place by the boats, so that every thing would be prepared for me, and sent to this place before the road was opened. I remained at Easton till I was ashamed, and being furnished by Gen: Hand⟩ with Copy of Letter from the agents below Informing him that the Boats which then came up with Stores need not return as the Residue of the Boats would bring up all the Stores I concluded I might come on with Safety but on my Arrival found that Genl hand had Discovered the mistake & Sent back the Boats I however thought these might be Sufficient but finding by Inquirey that they would not I Sent back the Boats which brought up the Last Provisions & yesterday morning another Small fleet arrived with provisions & I Last Evening received a request from those Gentlemen to Send them back again they having at Length Discovered that they have been Deceived in all their Calculations—These Boats Must Now proceed to Estherton & that I may gain Some knowledge of Affairs below I have Sent General hand with them, & Directed him to have the Meat Inspected before put on Board & I must remain here Consuming provisions till he returns I flattered myself that the State of the next Cargo of provisions would be better but the Commissary assures me that on an Average thirteen Barrels out of twenty has been returned in a State of putrifaction—& the Commissary Declares it as

Solely owing to the want of Salt. This must show that our ⟨salt provisions must fall far short of supplying⟩ the Ar⟨my at those places where salt provisions may be used to save our fresh for the Indian Country—and with respect to our dependance on fresh, I have only to inclose you a certificate of the commissary how many cattle he has received out of one thousand which was to come up Susquehannah by express promise of Mr Blaine to me—out of the residue of the number—a hundred and fifty more are at Sunbury—Col. Hubely was ordered to bring them forward—he arrived here⟩ Yesterday & assures me that they are So poor that they cannot walk & many of them cannot Even Stand & we have not as yet received 20 Days Flour, So that while we are Collecting the proper provisions & Stores for the Expedition we Shall Eat all our Salted provision & perhaps great part of our Fresh. having been apprized by Trusty friends of what I had to Expect from the promises made me & knowing by Experience how Little Dependance ought to be placed on them, I gave Directions to General Clinton to furnish his party with three-months Provisions which if I had not done we Should be Compelled to relinquish the Expedition, so to any promises of future Supplies, they are Idle for we cannot Leave Sufficient parties to prevent their being cut off & we can have no Dependance but upon the provisions we take with us & what is brought by General Clinton for our Garrisons or to Serve us upon Every occasion where we can use Salted provisions to Save Fresh, which will be During the whole march untill we Establish our Main Post in the Indian Country—I only Mentioned in my Last that this Army were to reach Tioga by the Day Genl Clintons was to Move but the Design was to move up the river ⟨to Schinacwacta⟩tine to Facilitate his passage & meet him ⟨on his route: This must effectually cover him⟩ if we are ⟨in ourselves strong enough to combat their whole force. If we are not we must expect a defeat before we reach Tioga. This always made me urge the necessity of this part of the army being sufficient to combat the whole force of the enemy (which I have at least some doubt of) but I am determined to try it at all events. Your Excellency will not be surprised at the calculations in my last return—I assure you that the boat-men have left us in shoals & that we have not a probability of one hundred⟩ Pack Horse men for the whole Army we Shall have 150 Boats when all Collected, these on an Average will take Six Men Each. this will take 900 men, of which we Must at Least Furnish Six our Pack Horses will be 1500 one man to five will be three hundred, two of which we must Furnish—these with their overseers &ca being Deducted from our number You will find my Calculation Just—when all these Facts are Considered yr Excy will I doubt not

approve of the measures I have Adopted—I did not order General Clinton to move his Boats from Conajoharia but Supposing that Every thing would be ready when I arrived here I on my Departure from Easton wrote him of my movement & Desired him to be ready to move across on the Shortest Notice In answer to which he wrote me that Such was the Difficulty of obtaining teams & Transporting the Boats & Such the probability of Many being Injured in the Transportation that Might take Long to repair that he found it Absolutely necessary to begin the Transportation which he had absolutely began before the Letter reached me it is true that this Discovers the Intention but if he had not have done it I believe Every Indian would have known our Design as well as we do ourselves—⟨I am aware of⟩ the Danger that will attend his passage ⟨but all I can do is to screen him if possible. I have not yet received any further accounts of the enemy’s movements. I however beleive the last account I gave you and would wish to disincumber Gen: Clinton of his provisions if possible but I know the attempt would end in the ruin of the expedition. I can only therefore bring about the junction in the method above proposed. I have the honor &.
        
          Jno. Sullivan.
        
      